DETAILED ACTION
This Final action is in response to an amendment filed 6/4/2021.  Currently claims 1-4, 9, 15-20 are pending, but claims 16-20 remain withdrawn and claims 1-4, 9 and 15 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in US 2019/0067255 (hereinafter Lim) in view of Maeda in US 2002/0190935 (hereinafter Maeda) and Burroughes et al. in US 2004/0189189 (hereinafter Burroughes).

Regarding claim 1, Lim discloses an electronic device (Lim’s Fig. 9 and par. 134, 40), comprising: a driving circuit substrate (Lim’s Fig. 9 and par. 137: see 1010) and a plurality of packages (Lim’s Fig. 9 and par. 137: see 100) disposed on the driving circuit substrate (Lim’s Fig. 9 and par. 137: see 1010) and spaced apart from each other (Lim’s Figs. 9-10 and par. 138: 
Lim fails to disclose a plurality of active elements connected to each of the light emitting units, the lightning efficiency of the light emitting units or currents provided by the active elements to achieve a certain lightning efficiency. 
However, in the same field of endeavor of LED displays, Maeda discloses a plurality of active elements connected to a light emitting unit (Maeda’s par. 63) and providing a current to a corresponding light emitting unit such that lighting efficiency of the light emitting unit is ranged from 70% to 100% (Maeda’s Fig. 5 and par. 63-65, 84-87), and when the lighting efficiency is a highest lighting efficiency (Maeda’s Fig. 5 and par. 64-65: at P). Thus, it would have been obvious to one of ordinary skill in the art to use Maeda’s teachings of applying current to an LED with a TFT to achieve maximum lightning efficiency in Lim’s device, in order to obtain the benefit of driving each LED with high luminous efficiency such that practical luminance is efficiently obtained with low power consumptions (Maeda’s par. 66).  
Still, Lim in view of Maeda fail to explicitly disclose the current value is different from the another current value. 
Nevertheless, in the related field of endeavor of EL elements, Burroughes discloses different relationships between voltage/current and luminous efficiency (Burroughes’s Figs. 5-7 and par. 4, 55: Luminous efficiency [Lm/W] peaks at different voltages for blue, green and red). Thus, it 
By doing such combination, Lim in view of Maeda and Burroughes’s disclose:
An electronic device (Lim’s Fig. 9 and par. 134, 40), comprising:
a driving circuit substrate (Lim’s Fig. 9 and par. 137: see 1010) comprising a plurality of active elements (Lim’s Fig. 9 and par. 140: driving substrate which upon combination would include TFTs per Maeda’s par. 63); and
a plurality of packages (Lim’s Fig. 9 and par. 137: see 100) disposed on the driving circuit substrate (Lim’s Fig. 9 and par. 137: see 1010) and spaced apart from each other (Lim’s Figs. 9-10 and par. 138: see BM between adjacent packages), wherein, each of the packages comprises a carrier substrate (Lim’s Fig. 3 and par. 44: see 120) and an encapsulation layer (Lim’s Fig. 3 and par. 97-98: molding part 170); and
a plurality of light emitting units (Lim’s Fig. 3 and par. 44 which are equivalent to EL elements of Maeda’s par. 63) disposed in a corresponding one of the packages (Lim’s Fig. 3 and par. 44: see 100);
wherein the encapsulation layer (Lim’s Fig. 3 and par. 97-98: molding part 170) is used for sealing the light emitting units on the carrier substrate (Lim’s Fig. 3 and par. 97-98), the carrier substrate is disposed between the light emitting units and the driving circuit substrate (Lim’s Fig. 3: see substrate 120 between light emitting units 151-153 and Fig. 9 per par. 140 where the package is mounted on substrate 1010), and each of the light emitting units is electrically connected to a corresponding one of the active elements (Lim’s par. 140: connection for driving which upon combination with Maeda’s par. 63 corresponds to a TFT);

when the lighting efficiency of the first light emitting unit is a highest lighting efficiency (Maeda’s Fig. 5 and par. 64-65: at P) of the first light emitting unit (Maeda’s Fig. 5 and par. 63-65: e.g. 10G), the first current provided by the one of the active elements is a current value (Maeda’s Fig. 5 and par. 65: V0 for e.g. EL element 10G),
wherein another one of the active elements (upon combination with Maeda’s par. 63: e.g. TFT for 10R or 10B) provides a second current (Maeda’s par. 21, 63-65, 68-71: current V0 for EL element 10R or 10B) to the second light emitting unit (e.g. 10R or 10B of Maeda’s par. 63), lighting efficiency of the second light emitting unit is ranged from 70% to 100% (Maeda’s Fig. 5 and par. 12,15-16, 19, 54, 65), and
wherein when the lighting efficiency of the second light emitting unit is a highest lighting efficiency (Maeda’s Fig. 5 and par. 64-65: at P for e.g. EL element 10R or 10B) of the second light emitting unit (Maeda’s Fig. 5 and par. 63-65: e.g. 10R or 10B), the second current provided by the another one of the active elements is another current value (Maeda’s par. 21, 63-65, 68-71: for 10R or 10B); and
the current value is different from the another current value (Maeda’s par. 68-71: upon combination, each different color EL element has a current applied that results in peak efficiency and is different due to the varying relationships for each color as disclosed per Burroughes’s Figs. 5-7 and par. 4, 55).
claim 2, Lim in view of Maeda and Burroughes disclose wherein the one of the active elements comprises a thin film transistor (Maeda’s par. 63). 

Regarding claim 3, Lim in view of Maeda and Burroughes fail to explicitly disclose wherein in a region with 1 inch diagonal, a number of the light emitting units is greater than or equal to 10. 
However, Lim does disclose each package substrate to be 0.6mm x 0.6mm (Lim’s par. 47) and the black matrix to have a width of 0.1mm (Lim’s par. 47). Thus, the diagonal of a package is about 0.8mm and the diagonal spacing between packages (black matrix) is about 0.14mm. Consequently, in 1 inch (25.4mm) there are an estimated 25.4mm÷(0.8+0.14)mm ≈ 27 packages, and when each package includes at least three LED units, there are about 27x3=81 LED units in a region with 1 inch diagonal. Thus, it would also have been obvious to one of ordinary skill in the art to arrive to a number of light emitting units greater than or equal to 10 in a region with 1 inch diagonal (as deduced above), in order to obtain the predictable result of Lim’s LED unit density (Lim’s par. 47).

Regarding claim 9, Lim in view of Maeda and Burroughes disclose wherein the light emitting units form a plurality of pixels (Lim’s par. 44), each of the pixels comprises at least three of the light emitting units (Lim’s Fig. 3 and par. 44).

Regarding claim 15, Lim in view of Maeda and Burroughes disclose wherein the light emitting units further comprise a third light emitting unit (Lim’s Fig. 3 and par. 44, 87) disposed in the corresponding one of the packages (Lim’s Fig. 3 and par. 44), and the first light emitting, the second light emitting unit and the third light emitting unit are used for generating three different colors of light capable of being mixed into a white light (Lim’s par. 16, 87: RGB, Maeda’s par. 60). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Maeda and Burroughes as applied above, in further view of Prache et al. in US 2001/0045929 (hereinafter Prache).
Lim in view of Maeda and Burroughes fail to disclose the first current comprising a plurality of pulse currents spaced apart from each other, the one of the active elements provides a peak value of each of the pulse currents to the first light emitting unit, such that lighting efficiency of the first light emitting unit is ranged from 70% to 100%. 
However, in the related field of endeavor of EL panel driving, Prache discloses the current driving the EL elements comprising a plurality of pulse currents spaced apart from each other (Prache’s Fig. 2 and par. 42). Thus, it would have been obvious to one of ordinary skill in the art to use Prache’s teachings of a current pulse driving the EL element in Lim in view of Maeda and Burroughes’s invention, in order to obtain the benefit of a switched mode of operation that allows a larger range of voltages to control the luminance values (Prache’s par. 14-15). 
By doing such combination, Lim in view of Maeda, Burroughes and Prache disclose:
wherein the first current (Maeda’s par. 63-64, 84-87) comprises a plurality of pulse currents spaced apart from each other (upon combination with Prache’s Fig. 2 and par. 42), the one of the active elements (Maeda’s par. 63 TFT equivalent to Q1 of Prache’s par. 44) provides a peak value of each of the pulse currents (Prache’s Fig. 2) to the corresponding one of the light emitting units (Maeda’s par. 63-64, 84-87 EL equivalent to 110 in Prache’s Figs. 1-3), such that lighting efficiency of the corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s par. 65, 84-87).

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/4/2021, with respect to the rejection(s) of claim(s) 1 under 103 over Maeda in view of Burroughes and Hsieh have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Lim, Maeda and Burroughes as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LILIANA CERULLO/Primary Examiner, Art Unit 2621